PER CURIAM.
We affirm the defendant’s convictions and sentences for two counts of attempted murder of a law enforcement officer and two counts of robbery. Regarding the robbery sentences, however, we strike the notation referring to section 775.0825, Florida Statutes (1987), as we did in Mr. Wolfe’s codefendant’s case, Hardage v. State, 581 So.2d 965 (Fla. 2d DCA 1991). Although section 775.0825 requires a defendant to serve no less than twenty-five years for attempted murder of a law enforcement officer, it does not apply to robbery. Eraeta v. State, 575 So.2d 206 (Fla. 4th DCA 1991). The notation does not otherwise affect the robbery sentences, which are concurrent to the other sentences.
Affirmed.
SCHEB, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.